Citation Nr: 0509440	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  03-29 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to July 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Evidence of record indicates that the veteran was admitted to 
the VA Medical Center (VAMC) in Pittsburgh, Pennsylvania, in 
November 1981 for treatment for diagnosed anxiety and that he 
was admitted to the VAMC in Phoenix, Arizona, in March 1989, 
for treatment of diagnosed adjustment disorder and again in 
June 1990, for diagnosed schizophrenia.  However, the 
relevant treatment records for these periods of 
hospitalization have not been associated with the claims 
file.  As these records are pertinent to the veteran's 
attempt to reopen his claim for service connection for a 
psychiatric disorder and are within the control of VA, they 
should be obtained and associated with the claims file.  

The evidence of record also shows that in May 1988, the 
veteran's private physician submitted a letter stating that 
he had treated the veteran for a number of years for 
diagnosed post-traumatic stress syndrome.  These private 
treatment records may be relevant to the veteran's claim and 
should be obtained and incorporated into the claims file, if 
available.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA, who treated him 
for any of his diagnosed psychiatric 
disorders.  After the veteran has signed 
the appropriate releases, the RO should 
attempt to obtain copies of all private 
treatment records identified by the 
veteran, to include Russellton Medical 
Group or Roger Shore, M.D., and all 
records of treatment from the VA Medical 
Centers in Pittsburgh, Pennsylvania, 
dated from 1981 to the present and in 
Phoenix, Arizona, dated from 1989 to 
1990.  Any records received should be 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of any unsuccessful efforts 
in this regard.

2.  Upon completion of the foregoing 
development, the RO must review all the 
evidence of record.  If the benefits 
sought on appeal remain adverse to the 
veteran, the RO should furnish the 
veteran a supplemental statement of the 
case and afford him the appropriate 
opportunity for response before the 
claims file is returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




